United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3435
                                    ___________

United States of America,            *
                                     *
           Appellee,                 *    Appeal from the United States
                                     *    District Court for the
     v.                              *    Western District of Missouri.
                                     *
Marcus Deangelo Jones, also known as *          [UNPUBLISHED]
Marcus Deangelo Lee,                 *
                                     *
           Appellant.                *
                                ___________

                              Submitted: February 14, 2006
                                 Filed: June 29, 2006
                                  ___________

Before WOLLMAN, FAGG, and ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      In an earlier appeal, we ordered the district court1 to vacate one of Mr. Jones's
convictions for being a felon in possession of a firearm. See Jones v. United States,
403 F.3d 604, 607 (8th Cir. 2005). On remand, Mr. Jones asked the district court to
conduct a new sentencing hearing, to appoint him counsel, and to let him appear
before the court. The district court corrected Mr. Jones's sentence while denying the
motions. We affirm.


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
       Mr. Jones argues that the district court erred in denying his motion for a
sentencing hearing. A district court does not always have to resentence a defendant
when it vacates one of the convictions that contributed to an original judgment. That
is necessary only when the sentence might have relied in some way on the invalid
conviction. See Cabbell v. United States, 636 F.2d 246, 249 (8th Cir. 1980); James
v. United States, 476 F.2d 936, 937 (8th Cir. 1973) (per curiam). This concern is not
applicable here. At the sentencing hearing, the district court chose to sentence
Mr. Jones to 327 months, the highest possible sentence within the calculated
guidelines range. The court explained that decision by declaring that "in my opinion,
this man, this defendant, has decided that his whole life is going to be a life of crime
and I'm giving him as much as I can give him so that he won't be out committing any
further crimes for a while." This statement is borne out by Mr. Jones's presentence
investigation report, which shows that he has been convicted nine times since
becoming an adult. We cannot conclude on this record that but for the one
felon-in-possession conviction the district court would have given Mr. Jones a
different sentence. The district court therefore did not err in denying Mr. Jones's
request for resentencing. As the district court merely corrected Mr. Jones's sentence,
moreover, there was no need for him to be present. Cf. Fed. R. Crim. P. 43(b)(4). And
the court was similarly not required to appoint counsel for what was merely a
ministerial act.

       We also conclude that the district court did not err when it refused to consider
the substantive challenges that Mr. Jones put forward in his self-styled "Motion to
Correct Sentence while on Remand from the Court of Appeals" because they were
defaulted. In saying that "Mr. Jones may seek further relief in the District Court if he
wishes," Jones, 403 F.3d at 607, we meant merely that our order should not be
interpreted as forestalling any otherwise legitimate claims. We in no way intended to
intimate that the district court was required to consider claims that Mr. Jones had
defaulted upon in his § 2255 proceeding.



                                          -2-
        We address briefly Mr. Jones's contention that Judge Wright should have
recused himself for bias. We note that claims for judicial recusal will be considered
only when they are timely made. United States v. Coon, 187 F.3d 888, 901 (8th Cir.
1999), cert. denied, 529 U.S. 1017 (2000). Mr. Jones did not request that the district
court recuse, nor does he provide any reason for that failure. We therefore deem the
issue forfeited. Even if we were to consider the matter, it is one without merit.
Mr. Jones's arguments for recusal are based on comments that the district court made
at trial and sentencing. But "judicial remarks during the course of a trial that are
critical or disapproving ... ordinarily do not support a bias or partiality challenge."
Liteky v. United States, 510 U.S. 540, 555 (1994). Nor do they do so here. See 8th
Cir. R. 47B.
                        ______________________________




                                         -3-